DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is cancelled by preliminary amendment, 2-21 are added as new, claims 2-21 are pending.
Priority
This application is a continuation of U.S. Patent Application Serial No. 15/263597 filed 09/13/2016 which is a continuation of U.S. Patent Application Serial No. 14/604,161, filed January 23, 2015, which is a continuation of U.S. Patent Application Serial No. 13/951,867,  filed July 26, 2013, now U.S. Patent No. 8,942,240, which issued on January 27, 2015, which is a continuation of U.S. Patent  Application Serial No. 13/542,724, filed on July 6, 2012, now U.S. Patent No. 8,520,681, which issued on August 27, 2013, which is a continuation of U.S. Patent Application Serial. No. 12/246,025, filed on October 6, 2008, now U.S. Patent No.  8,243,732, which issued on August 14, 2012, which is a continuation of U.S. Patent Application Serial No. 10/628,238, filed on July 29, 2003, now U.S. Patent No. 7,447,203, which issued on November 4, 2008, all of which are expressly incorporated herein by reference in their entireties.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant application 16/422,096
US patent US 9467373 B2
2. (New) A method performed by a first interface device of a virtual private network (VPN), the method comprising:
 receiving a data packet from a source device; 

















determining a destination address of destination device from the received data packet; 
determining whether the destination address is mapped to a second interface device of the VPN; on a condition that the destination address is not mapped to a second interface device: 
encapsulating the data packet in a multicast packet and adding a multicast address of the VPN; on a condition that the destination address is mapped to a second interface device: 
encapsulating the data packet in a unicast packet and adding a unicast address of the second interface device; 
adding a VPN identification to the encapsulated packet; and
 transmitting the encapsulated packet.


receiving data from a source device; 
encapsulating the received data into an upper layer packet; adding a virtual private network (VPN) identification, a destination address, and a destination option type to the upper layer packet, wherein the VPN identification is a unique identification number assigned to the source device for marking the upper layer packet as belonging to a VPN to which the source device and wherein the destination option type includes a value indicating to discard the upper layer packet on a condition that an egress interface device does not recognize the destination option type; and 
forwarding the upper layer packet to at least one egress interface device.

5. The method of claim 1 further comprising determining whether the destination address is mapped to an egress interface device.
6. The method of claim 5, wherein on a condition that the destination address is mapped to an egress interface device, the upper layer packet is encapsulated into a unicast packet, and wherein the upper layer packet is forwarded to the mapped egress interface device.
7. The method of claim 5, wherein on a condition that the destination address is not mapped to an egress interface device, the upper layer packet is encapsulated into a multicast packet, and wherein the upper layer packet is forwarded to multiple egress interface devices.






s 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9467373 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of similar limitations.

Similarly the claims of instant application also rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims of U.S. Patent No. US 9467373 B2, US 7447203 B2, US 8243732 B2, US 8520681 B2, US 8942240 B2, US 9467373 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 -5, 7-15, 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Rekhter et al(US 7369556 B1) in view of Desanti (US 7095738 B1).

With regards to claim 2, 12 Rekhter discloses, A method performed by a first interface device of a virtual private network (VPN), the method comprising: 
receiving a data packet from a source device (FIG 20 and associated text; source address; col 21 line 0-20; PE2 receives packet P and notes that it received that packet from a particular VPN, VPN V.); 
determining a destination address of destination device from the received data packet (FIG 20 and associated text; destination address; Col 21 line 20-45; In any event, the PE router identifies the source VPN, and the source VPN in this case is VPN V. So PE2 looks up P's destination address in its FIB that is specific to VPN V. It finds that the longest matching address prefix is the sixteen- 20 IP datagram. FIG. 8's third row depicts an ATM frame, and that drawing's fourth and fifth rows show that the frame's payload is similar to that of FIG. 2's Ethernet frame. The only difference in the payloads is that FIG. 8's fifth row bit prefix 10.1. (In this example, which focuses on intra- 25
VPN communication, we ); 
determining whether the destination address is mapped to a second interface device of the VPN (Col 21 line 20-45; In any event, the PE router identifies the source VPN, and the source VPN in this case is VPN V. So PE2 looks up P's destination address in its FIB that is specific to VPN V. It finds that the longest matching address prefix is the sixteen- 20 IP datagram. FIG. 8's third row depicts an ATM frame, and that drawing's fourth and fifth rows show that the frame's payload is similar to that of FIG. 2's Ethernet frame. The only difference in the payloads is that FIG. 8's fifth row bit prefix 10.1. (In this example, which focuses on intra- 25
VPN communication);
adding a VPN identification to the encapsulated packet (FIG 7 and associated text; ); and 
transmitting the encapsulated packet (Col 21 line 21-67; FIG 1, FIG 7)).

Rekhter dose not exclusively disclose, but Desanti teaches, 
determining whether the destination address is mapped to a second interface device of the VPN; on a condition that the destination address is not mapped to a second interface device: encapsulating the data packet in a multicast packet and adding a multicast address of the VPN; on a condition that the destination address is mapped to a second interface device: encapsulating the data packet in a unicast packet and adding a unicast address of the second interface device (Col 9 line 47-65;  The routing engine 608 examines the contents of the packet's destination address field 116 to see whether it contains a global or non-global, i.e., scoped, IPv6 address, as indicated at decision block 706. In particular, the routing engine 608 determines whether the first 10-bits of the destination address are binary "1111 1110 10", indicating that the address is a link-local unicast address, or "1111 1110 11", indicating that the address is a site-local unicast address, or whether the first eight bits of the address are binary "1111 1111", indicating that the address is a multicast address.); It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Rekhter method with teaching of Desanti in order to forwarding scoped addresses, especially multicast addresses, efficiently(Desanti col 5 line 10-20)
	
 With regards to claim 3, 13 Rekhter further discloses, wherein the VPN identification is a unique identification number assigned to the source device for marking the encapsulated packet as belonging to a VPN to which the source device and a destination device belong (col 26 line 25-50 ; If a VPN spans multiple service providers, its Internal VPN ID and its External VPN ID must be globally unique. Otherwise, they must be unique only within the scope of a single service provider.3).

With regards to claim 4, 14 Rekhter in view of Desanti do not but well known in the art wherein the VPN identification comprises at least four bytes (Kompella FIG 13 1330;  col 16 line 0-15; a four byte "VPN identifier" field 1330).

With regards to claim 5, 15 Rekhter further discloses, wherein the VPN identification includes a VPN hop count (FIG 35; Col 59 line 2-28).

With regards to claim 7, 17 Rekhter in view of Desanti do not but well known in the art,  wherein the data packet is received from the source device over a broadband access link (Chladek [0062] An example embodiment of the present invention includes content prepared for streaming or broadband communication links at 128 kbps and above, multiplexing: [0019] ).

With regards to claim 8, 18 Rekhter further discloses, wherein the first interface device and the second interface device are associated with a service provider network (Abstract; A service provider's routers (PE1, P1, P2, PE2) provide connections between and share routing information with routers (CE1, CE2) of a customer virtual private network (VPN) as well as routers of other customers' VPNs, which may have overlapping 

With regards to claim 9, 19 Rekhter further discloses, wherein the encapsulating is in accordance with a service provider network format (FIG 7-35 and associated text; ).

With regards to claim 10, 20 Rekhter further discloses, wherein the first interface device is associated with at least one line interface, wherein each line interface is associated with a source device (FIG 9 and associated text; ).

With regards to claim 11, 21 Rekhter in view of Desanti do not but well known in the art,   caching a mapping of a source device with a line interface (Kitada [0324]) When the target terminal or provider edge router receives the modified ARP request, the target terminal or provider edge router returns an ARP reply to the source terminal of the ARP request. Thus, even when the ARP relay function operates, the correspondence between the MAC address and the IP address of the source terminal of the ARP request can also be cached in the target terminal or provider edge router. That is, both of the source   .

Allowable Subject Matter
Claims 6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498